Judgment of the Appellate Division, insofar as it affirms the judgment of the Trial Term dismissing the counterclaim in defendants' second amended answer, affirmed, with costs. Appeal from that part of the judgment of the Appellate Division which affirms the order and judgment of the Trial Term granting plaintiff's motion to discontinue the action, dismissed, without costs, on the ground that such part of the judgment does not finally determine the action within the meaning of the Constitution. (Metropolitan Life Ins. Co. v. Hydrex Co.,214 N.Y. 622; Symington v. Symington, 244 N.Y. 553.) No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ.